Citation Nr: 1708875	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-36 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a cerebrovascular accident (CVA), to include transient ischemic attacks (TIA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his employer


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2011, the Veteran had a personal hearing before a Veterans Law Judge (VLJ) who is not currently available to participate in a decision in this appeal.  In June 2016, the Veteran declined an offer for an additional hearing, and instead asked that his case be considered on the evidence of record.  

In October 2016, the Board remanded this claim to obtain additional medical evidence.  The requested development has been substantially completed.  

In this decision, the Board must deny the Veteran's claim.  The evidence in favor of service connection is outweighed by the evidence against service connection, as discussed below.


FINDING OF FACT

The Veteran's CVA and TIAs did not manifest during active military service, and are not related to a disease, injury, or event in service.  They were not caused or aggravated by service-connected hypertension.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the residuals of CVA and TIAs have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied the duty to provide the Veteran with notice as to how to substantiate his claim with a February 2010 letter.  38 U.S.C.A. § 5103 (West 2014).

The duty to assist in obtaining relevant evidence has also been met.  38 C.F.R. § 3.159(c) (2016).  The evidence of record includes his STRs, VA treatment records, private treatment records, testimony from the Veteran and witnesses, and written statements.  There is nothing to suggest that there are additional, potentially relevant records that could be obtained.  Indeed, in December 2016, the Veteran's representative filed a notice indicating that the Veteran had no more evidence and wished to waive the waiting period for it to be sent back to the Board. 

The Veteran was provided VA examinations in February 2008, May 2011, and April 2014, which are adequate.  An addendum opinion was obtained in November 2016.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the Veteran contended the May 2011 examination was insufficient, the Veteran was provided with a subsequent examination and opinions, to which the Veteran has not alleged any deficiencies.  The Board finds that the medical evidence as a whole is adequate and that it is fully informed; thus, the duty to assist has been met.  

The AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).





Service Connection

Service connection may be granted for any current disability resulting from personal injury suffered or disease contracted while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection there must be (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and, 
(3) a causal relationship between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the Veteran had a cerebrovascular accident (CVA), diagnosed as a transischemic attack (TIA), in October 2007 and in March 2012.

The Veteran's STRs do not document any CVAs or TIAs while in service.  His separation examination in March 1996 shows a normal clinical evaluation of the vascular system.

As to direct service connection, the evidence does not show that the Veteran had a CVA while still in service, and the Veteran does not so contend.  Indeed, the November 2016 VA examiner opined that it was less likely that the Veteran had a CVA or TIA while in service, as the STRs did not document any symptoms or signs of such an event, and the more recent treatment records show that there was no CVA until 2007, ten years after separation from service.  Instead, the Veteran asserts that his CVA and TIA were caused or aggravated by his service-connected hypertension.

The record reveals the Veteran has been service connected for hypertension effective from January 2010.

The remaining inquiry is whether his TIAs are related to his service-connected hypertension.

The Veteran's VA treatment providers do not relate the Veteran's TIAs to the Veteran's hypertension.  In June 2009, the Veteran's VA treatment provider counseled that continued overuse of alcohol would lead to more TIAs.  The same provider noted in January 2010 the provider would not write a letter indicating that the TIAs were caused by the Veteran's hypertension because the provider did not think that was the case.  Indeed, the treatment records show that the Veteran has been counseled regarding his drinking and smoking.  During this claim, the Veteran smoked one pack per day and has smoked for forty years.  Though the record shows the Veteran is sober as of October 2016, the Veteran also reported drinking from 3 to 18 beers per day during the pendency of this claim.

At the May 2011 VA examination, the examiner indicated "yes" to the question of whether the Veteran had a history of stroke or TIA related to hypertension, but this information was ascertained from the Veteran and recorded in the history portion of the examination, and is not an articulated medical opinion sufficient to support service connection.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, the examiner appeared to question whether the Veteran had a stroke at all, as no residuals were identified on examination.  The VA examiner did not provide an opinion on a relationship to hypertension at that time, because the examiner did not identify any residual disability resulting from the CVA during the examination.  The examiner did opine, however, that the Veteran's blood pressure was well-controlled during the appeal period.  The April 2014 VA examiner also diagnosed no residual symptoms of CVA.  

The May 2011 VA examiner authored an addendum medical opinion in November 2016.  The examination report indicated that the Veteran had experienced TIAs, in 2007 and 2012.  The report indicated that the VA examiner had reviewed the claims file, including the medical treatise evidence and lay statements submitted in support of the Veteran's claim.  The report concluded that the Veteran's hypertension was not likely the cause of any CVA and did not aggravate any CVA.  The examination report stated:

The electronic treatment records clearly indicate that the blood pressure has remained controlled since 2007 through the most recent visit with the same medications and the very same dosages. It is unlikely that any ischemic cerebrovascular event would have occurred with normal blood pressure readings. The Neurology Consultation of record in VHA as well as the primary care evaluations clearly indicate that the Veteran's two cerebrovascular events have occurred more likely than not due to the Veteran's continued hyperlipidemia, tobacco abuse and alcohol abuse.

In sum, the examiner opined that because the Veteran's hypertension was controlled and remained at a steady level throughout the appeal period, it is not likely that it caused or aggravated any CVA.  The Board finds this opinion highly probative. First, it is clear the examiner fully reviewed the Veteran's medical history and record.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  Moreover, the examiner provided a compelling reason for why the Veteran's hypertension did not contribute to his CVA and TIA: rather, the examiner found a more likely alternative etiology.  Lastly, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence. 
In support of service connection, a private physician authored a September 2010 medical opinion stating that the Veteran's hypertension "very likely contributed" to the TIAs.  However, this opinion failed to include an explanation of how the physician arrived at the conclusion, leaving it with limited probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board finds this opinion to be outweighed by the evidence that explains why it is less likely that hypertension played a role in his CVA and TIAs, discussed above.

The Board has considered the Veteran's arguments in favor of service connection.  However, neither the Veteran, the Veteran's spouse, nor the Veteran's friend has been shown to have the training or the expertise to competently provide an opinion as to the cause of the Veteran's TIAs, given the complex medical issues involved.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  

Medical literature that was submitted provides support for the contention that hypertension is a risk factor for other disabling conditions.  However, it does not show how this Veteran's hypertension caused or aggravated this Veteran's TIAs.  Mattern v. West, 12 Vet. App. 222 (1999).  Indeed, the Veteran's theory, as supported by a private physician's September 2010 statement, was investigated by the VA examiner, who concluded that it was less likely in light of the evidence that the Veteran's blood pressure was under control at the time of the TIAs and that the Veteran had other risk factors that were the more likely cause.  Jandreau, supra.

Although the Board is grateful for the Veteran's honorable service, the preponderance of the evidence is against the claim for service connection for CVA and TIAs.  Under these circumstances, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection must be denied.

ORDER

The claim of entitlement to service connection for a cerebrovascular accident (CVA), including transischemic attacks (TIAs), is denied.



____________________________________________
BRADLEY W.HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


